 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE SHERWIN-WILLIAMS                                CASE NO. 13cv1946-LAB (WVG)
      COMPANY,
12                                                        ORDER GRANTING JOINT MOTION
                                       Plaintiff,         TO DISMISS [Dkt. 376]
13          vs.
14    JB COLLISION SERVICES, INC. et al.,

15                                 Defendants.

16         The parties’ joint motion to dismiss is GRANTED. Dkt. 376. All claims, cross-claims,

17   and counter-claims associated with this case are DISMISSED WITH PREJUDICE, with each

18   party to bear its own costs and fees. FRCP 41(a). Magistrate Judge Michael Berg shall

19   retain jurisdiction for one year to resolve disputes arising from the parties’ settlement

20   agreement.

21         IT IS SO ORDERED.

22   DATED: September 12, 2019
                                              ___________________________________
23
                                              HONORABLE LARRY ALAN BURNS
24                                            Chief United States District Judge

25
26
27
28


                                                    -1-                                 13cv1946
